Citation Nr: 1146788	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of this hearing is in the claims folder.  In March 2008, the Board remanded the claim for further development.  In a March 2010 decision, the Board denied the Veteran's claim.  The Veteran then appealed.  Subsequently, in an April 2011 order, the Court of Appeals for Veterans Claims (Court) granted an April 2011 Joint Motion of the parties and remanded the matter to the Board for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the April 2011 Joint Motion, the parties found that the Board did not appropriately evaluate lay statements from the Veterans' brothers, which indicated that the Veteran's behavior had changed since he had returned from military service in that he was exhibiting depression and paranoia.  The parties noted that these statements were not an attempt to diagnose the Veteran with a psychiatric disability.  Instead, they simply represented reports of observed symptomatology.  Also, the parties found that the Board incorrectly relied, in part, on a lay statement by one of the Veteran's brothers to conclude that the preponderance of the objective evidence showed that the Veteran's psychiatric disability did not become manifest until October 1971, 13 months after his discharge from service.  The parties noted that the Board had specifically concluded that the only brother to date the beginning of the symptoms of paranoia had stated that the symptoms began about the time in 1971 that he was arrested for assault (i.e. October 1971).  However, the parties determined that both of the brother's lay statements were inconsistent with this conclusion as they had both generally alleged that the Veteran's behavioral problems seemed to start after he returned home following military discharge in September 1970.  

Additionally, the parties noted that during a May 2009 VA examination, the VA examiner concluded that without third party evidence that the Veteran's symptoms were present 11 to 12 months after discharge from the military, determination of a link between the psychiatric symptomatology and service would amount to speculation.  However, the parties pointed out that the record did contain third party evidence of the Veteran's symptoms beginning within 12 months of separation in the form of the statements of the Veteran's brothers.  Given this apparent inadequacy, the Board was instructed to determine whether another examination was necessary.

The Board finds that another VA examination is necessary so that an examining psychiatrist or psychologist can specifically review the statements of the Veteran's brothers, in conjunction with the other pertinent evidence of record, prior to providing an opinion concerning the likely etiology of the Veteran's current psychiatric disability.  Prior to arranging for the examination, the RO/AMC should obtain all available VA records of psychiatric evaluation or treatment since January 2009.  The RO should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for psychiatric disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all available records of VA psychiatric evaluation or treatment since January 2009.  The RO/AMC should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for psychiatric disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The RO should arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of the veteran's current psychiatric disability.   The Veteran's claims file, to include the pertinent treatment records, the October 2004 statements from the Veteran's brothers, the Veteran's February 2008 hearing  testimony and his other assertions, the May 2009 VA examination report and any other pertinent evidence of record, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide a medical opinion, which answers the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current psychiatric disability is related to his military service.  

B)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran was suffering from psychosis within a year of his separation from service on September 1, 1970.   

The examiner should explain the rationale for all opinions given.  If additional evidence is needed to enter an opinion, it should be so indicated.

The RO should the readjudicate the claim.  To the extent that the benefits sought are not granted, the appellant and his attorney should be provided with a supplemental statement of the case and offered a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


